Notice of Allowance
The amendments and response filed 24 September 2021 are acknowledged and have been considered in their entirety.
The objection to the specification for lack of an incorporation of electronic sequence listing information is withdrawn.  Applicant’s have now filed both a paper and electronic copy and included the appropriate statement regarding the content of both (See Remarks, at I.).
The rejection of claim 2 under 35 U.S.C. 112(b) is withdrawn in view of the amendment to clarify which segment is being referenced in claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to an expression vector encoding a polypeptide comprising sequentially in an N to C terminal direction: a) optionally at the N-terminus of the polypeptide a first Histidine sequence that can function as a component of a functional Histidine tag with a second Histidine sequence located at the C-terminus of the polypeptide; b) a first segment of a Ribose Binding Protein (RBP); c) a first linker sequence; d) at least one restriction endonuclease digestion site; e) a second linker sequence; f) a second segment of the RBP, wherein the second segment is located N-terminal to the first segment relative to an intact wild type amino acid sequence of an RBP comprising the sequence of SEQ ID NO:1; and g) optionally at the C-terminus of the polypeptide a second Histidine sequence that can function with the first Histidine sequence in the functional Histidine tag, wherein optionally the functional His tag if present has improved metal binding claims 1-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        17 November 2021